Citation Nr: 1752567	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-03 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial compensable rating for left foot pes planus. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

N. Miller, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 2007 to January 2012. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  Jurisdiction was subsequently transferred to the RO in Albuquerque, New Mexico.  The Veteran appeared at a videoconference hearing in March 2017 before the undersigned Veterans Law Judge.  A hearing transcript is in the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his left foot pes planus is more severe than what is currently contemplated with the assigned noncompensable rating.  He was last examined by VA in November 2014, prior to the issuance of the Statement of the Case from the RO in October 2013.  The Board has determined that additional development is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding treatment records related to the care of the Veteran's left foot, including all podiatric/orthopedic treatment records from any government or non-government medical provider, and associate them with the claims file. 

2. Return the file to the VA examiner who conducted the November 2014 VA examination.  If the examiner is not available, have the file reviewed by a similarly-qualified examiner.  All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents.  The examination report should specifically state that such a review was conducted.  The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:   

*What is the current severity of the Veteran's left foot pes planus?

*Whether the Veteran has any other left foot diagnosed disorder that may have been incurred by service or intermixed with the now service-connected pes planus.

*To this extent, what limitations are expressly associated with pes planus, to include limitation of motion of the ankle and toe joints, pain, weakness, fatigability, swelling and incoordination in the feet? 

*With respect to limitation of motion, the examiner should expressly consider flare-ups (Veteran asserts pain is worse in the morning) and any additional limitations associated with weight-bearing on the foot.  

*In fully considering the condition at its most severe, the examiner should opine as to if the overall functional limitation associated with the pes planus is moderate, moderately severe, or severe.  The Veteran's competent reports of pain, to include at times of daily flare-up (morning, etc.), should be expressly taken under consideration when coming to a conclusion.

ALL CONCLUSIONS ARE TO BE SUPPORTED BY APPROPRIATE EXPLANATIONS.  

In addition to any records that are generated as a result of this remand, the VA examiner's attention is drawn to the following: 

   *December 2013 VA medical records, in which the
   Veteran reported having increased pain to the left foot.

*November 2014 VA examination and opinion.

*February 2014 VA medical records containing a MRI report of the Veteran's left foot.

*March 2014 VA medical records containing an imaging report for the Veteran's left foot and noting the Veteran was issued a single point cane.

*September 2014 VA medical records containing a CT report of the Veteran's left ankle and foot.

*August 2016 physical therapy records.

*March 2017 hearing transcript, in which the Veteran discusses his left foot pain. 

3. Following the above-directed development, re-adjudicate the claim for an increase.  THE RO SHOULD ADDRESS THE VETERAN'S CONTENTIONS THAT THE DISORDER IN QUESTION IS NOT PES PLANUS, BASED ON ITS REVIEW OF THE RECORD AND THE COMPLETED MEDICAL EXAMINATION. Should the claim not be granted in its entirety, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





